DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “modified” governing component (B) is indefinite as to scope and meaning.
In claim 4, it is unclear how the confusing language “using the polyamide resin composition according to claim 1” limits the claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017088661 A (Negi).
Negi discloses a polyamide resin composition comprising:
100 pbw of a composition including
60 to 95 wt.% of an aliphatic polyamide having a relative viscosity of 2-5 inclusive of polyamide 6 A025 (a-2) having a relative viscosity of 2.5 (meets Applicants’ aliphatic polyamide (A) and relative viscosity thereof),
1 to 20 wt.% of a modified polyolefin resin inclusive of maleic anhydride-modified ethylene/olefin copolymer Toughmer MH5020 (b-1) (reasonably believed to be the same TAFMER MH5020 maleic anhydride-modified polyolefin (B) used in Applicants’ examples), and
 0 to 35 wt.% of an unmodified polyolefin preferably having a melt flow rate of 0.1-40 g/10 min inclusive of ethylene/hexene copolymer Evopart SP0540 (c-1) (reasonably believed to be the same EVOLUE SP0540 unmodified polyolefin (C) used in Applicants’ examples); and
20 to 100 pbw of a semi-aromatic polyamide (D) (meets Applicants’ semi-aromatic polyamide (D)) (e.g., abstract, [0013], [0023], [0035-0036], [0059-0062], Tables 1-2, examples). 
In Table 2, Negi sets forth Example 13 comprising
    100 pbw of a composition including
 65 wt.% polyamide 6 A025 (a-2) having a relative viscosity of 2.5 (meets Applicants’ aliphatic polyamide (A) and relative viscosity thereof),
 5wt. wt.% maleic anhydride-modified ethylene/olefin copolymer Toughmer MH5020 (b-1) (reasonably believed to be the same TAFMER MH5020 maleic anhydride-modified polyolefin (B) used in Applicants’ examples); and
 30 wt.% of an unmodified polyolefin Evopart SP0540 (c-1) (reasonably believed to be the same EVOLUE SP0540 unmodified polyolefin (C) used in Applicants’ examples); and
90 pbw of a semi-aromatic polyamide (D) (meets Applicants’ semi-aromatic polyamide (D)),
wherein the unmodified polyolefin (C) comprises ~85 wt.% based on total components (B)+(C), the total amount of modified polyolefin (B) and unmodified polyolefin (C) comprises 35 wt.% based on total components (A)+(B)+(C) and the semi-aromatic polyamide (D) comprises ~47 wt.% based on total components (A)+(B)+(C)+(D).
In essence, Negi’s Example 13 differs from present claim 1 in that the amounts of unmodified polyolefin (C) and semi-aromatic polyamide (D) are higher than those presently claimed.  It would have been obvious to one having ordinary skill in the art to use the unmodified polyolefin (C) and semi-aromatic polyamide (D) in lower amounts (inclusive of those presently claimed) for their expected additive effect and with the reasonable expectation of success as per said amounts being embraced by Negi’s inventive disclosure. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233. 
	As to claim 2, Negi exemplifies polyamide 6.
	As to claim 3, Negi exemplifies maleic anhydride-modified ethylene/olefin copolymer,
As to claims 4 and 5, it would be expected that Negi’s above-described similarly-constituted compositions would necessarily have the same use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANA L. WOODWARD/Primary Examiner, Art Unit 1765